DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. 

Election/Restrictions
In order to expedite prosecution, the examiner rejoins the antibodies defined by ii-v of claim 8 for further examination.  In addition, the examiner rejoins the proteins of claims 1-2 and 14-16 for examination on the merits.  All other restriction/election requirements stand.  No claim is allowable such that rejoinder must be considered.  
Claim Status
Claims 17-18 are canceled.
Claims 5-7 and 19-23 are withdrawn.
Claims 1-4 and 8-16 are under examination.  

Objections Withdrawn
Specification
The objection for the use of the terms CAMPATH (44) and RITUXAN (44) was withdrawn previously in the advisory action.  

Claim Objections
The objection to claim 3 was withdrawn in the advisory action.  
The objection to claim 13 was withdrawn in the advisory action.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

The rejection of claims 3-4 and 8-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement was withdrawn in the advisory action.

Double Patenting
The rejection of claims 3-4 and 8-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9790267 in view of Ho (US2014/0044714, priority to 04/19/2011) is withdrawn in view of Applicant’s filing of and subsequent approval of a terminal disclaimer. 

New Objections
Claim Objections
Claims 1-2 are objected to because of the following informalities:  These claims recite a polypeptide in the preamble but the nucleic acids only encode CARs.  Therefore, for consistency in the claim set, the preambles of these claims should be amended to contain CAR.  
Claim 9 is objected to because the phrase “a sequence encoding” is required after comprising in line 1 for clarity.  Also, the phrase “amino acid” should be added before sequence in line 2 for clarity.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite a protein/CAR encoded by the nucleic acid of the claim on which they depend.  Yet, these claims recite multiple nucleic acids that create different proteins.  Thus, these claims have multiple interpretations.  First, they could require only one of the recited proteins encoded in their parent claims.  Second, they could require all said proteins.  The presence of multiple interpretations renders the claims indefinite.  The same rejection applies to claim 14 dependents above.
Claims 2 and 13 recite the sequence encoding the antibody or antigen binding fragment thereof each comprises.  It is not clear which other nucleic acid sequence “each” refers to in these claims and so the metes and bounds of the claims are indefinite and they are rejected here.
Claim 11 recites the limitation "the human antibody is selected from" a series of antigen binding fragments.  There is insufficient antecedent basis for this limitation in the claim since antigen binding fragments has been deleted from claim 11.  Claim 8 contains such fragments and these would apply to the Markush group of claim 11.  Yet, claim 11 makes them apply to the antibody, which the claims distinguish from an antigen binding fragment.  Thus, the antecedent basis for the Markush group of claim 11 has been deleted from claim 11 and the claim is rejected here.  It is not clear what fragments would be made from these listed fragments of claim 11 with the limitation of the parent claim 8, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This claim depends on claim 1, which recites in one interpretation all CARs made by the nucleic acids of claim 12.  These five CARs are not further limited by the nucleic acids that encode them.  Said nucleic acids will encode the same residues as in claim 1.  Thus, claim 2 does not further limit claim 1 and is rejected here.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 8-11, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for nucleic acids that encode CAR proteins and CAR proteins themselves that all contain six complete CDRs in the antibody region thereof, and cells comprising the same, does not reasonably provide enablement for similar nucleic acids or proteins in which the CAR has truncated parental CDRs or cells comprising proteins with these truncations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 8 drawn to an isolated nucleic acid encoding a CAR wherein the isolated nucleic acid comprises a sequence encoding a human antibody or antigen binding fragment thereof that binds to human GPC3 with the CDRs of i-v.  
The nature of the invention is an anti-GPC3 CAR and products encoding the same.
The level of skill of one skilled in this art is high.

Truncation of said Kabat CDRs would amount to no more than CDR mutation, which is unpredictable as discussed with the work of Rudikoff on page 11 of the non-final office action above.  All discussions of these references from the action dated 11/27/2019 are incorporated here.  Taken together, the instant claims should recite products that produce CARs with antibody domains with six CDRs defined at least by Kabat CDRs.
A complete set of CDRs for patent purposes should include CDRs that are known to confer antigen binding to a non-parental framework.  As mentioned in the works of Bendig, Kabat CDRs can be moved to a different framework, such as during humanization, and confer antigen binding.  The examiner is unaware of any showing in the art that other types of CDRs have the same capacity.  Therefore, the CDRs of the instant claims are not complete CDRs as discussed below since they are structurally very different from Kabat CDRs and have not been shown to confer antigen binding to a framework.
Johnson and Wu (Methods in Molecular Biology, Antibody Engineering:  Methods and Protocols, Vol. 248, Pg. 11-25, 2004) teach that complete CDRs of antibodies 
Therefore, the CAR produced with the binding domains above does not comprse and complete set of parental CDRs that would confer antigen binding to a framework.  One CDR from the domains above appears to be truncated.  Barring experimental evidence, such mutated/truncated CDRs would be insufficient to confer antigen binding function.  
In view of the lack of the predictability of the art to which the invention pertains as evidenced by the art above, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to make and use functional CARs comprising antibody molecules comprising fewer than all six complete parental CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed CARs are functional, commensurate in scope with the claimed invention.  The products claimed should produce predictably functional CARs and they do not for the 

Conclusion
Claim 12 is objected to for depending on a rejected claim.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Michael Allen/Primary Examiner, Art Unit 1642